
	

114 HR 5326 IH: Energy Consumer Advocacy Act of 2016
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5326
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2016
			Ms. Kuster (for herself and Mr. Gibson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide funding for fiscal year 2017 for the Office of Public Participation.
	
	
 1.Short titleThis Act may be cited as the Energy Consumer Advocacy Act of 2016. 2.Funding for the Office of Public ParticipationOf any funds made available for fiscal year 2017 under the heading Federal Energy Regulatory Commission—Salaries and Expenses, $6,500,000 shall be used for the Office of Public Participation in the Federal Energy Regulatory Commission established under section 319 of the Federal Power Act (16 U.S.C. 825q–1).
		
